DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 recites “it” in line 2. Just for clarity in the claim the examiner request “it” to be changed to “the gas”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the range” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5, 6, 7, and 8 recites the term “generally” and is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 6 recites “a generally radial direction” in line 2. It is unclear if the radial direction is the same radial direction in claim 5. Clarification is needed by applicant if it is the same radial direction.
Claims 3-4, and 9-18 depend off of indefinite claims, therefore, rendering these claims indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2, 9-10 and 15 are rejected under 35 U.S.C. 102(b) as being anticipated by Truitt et al. US 6622724.
Regarding claim 2, Truitt discloses: 
A blower (Fig 6) for providing a supply of air at positive pressure in the range of approximately 2cmH20 to 30cmH20 (Col 4, line 10-12: pressure 10-65 cmH20) comprising a motor (24), at least one impeller (Fig 4: 20) and a stationary component (Fig 6: 22), the stationary component comprising an inlet (63) and an outlet (34), wherein the motor, the impeller, the inlet and outlet are co-axial (24, 20, 63, 34 are all on 1 axis).
Regarding claim 9, Truitt discloses:
A non-invasive ventilation (NIVV) device comprising the blower (Abstract).
Regarding claim 10, Truitt discloses:
wherein the impeller includes a plurality of blades (Fig 4: 48) adapted to accelerate gas tangentially and to direct it radially outward (Moves air radially to outlet 34).
Regarding claim 15, Truitt discloses:
wherein each of the plurality of blades has a continuously curved shape (Fig 3: Curved 48).

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3-4, 7-8, 11-14, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Truitt et al. US 6622724 in view of Mathson et al. US 20030206800.
Regarding claim 3, Truitt discloses all of the above limitations. However, Truitt is silent as to:
wherein the stationary component includes a structure that surrounds the at least one impeller.
From the same field of endeavor, Mathson teaches: 
wherein the stationary component includes a structure (Fig 8a: 50) that surrounds the at least one impeller (50 surrounds the impeller outlet).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Truitt’s outlet structure to have vanes that direct air to the outlet in an axial direction as taught by Mathson to achieve reduced sound level and increased efficiency (abstract).
Regarding claim 4, Truitt discloses all of the above limitations. However, Truitt is silent as to:
wherein the stationary component includes an air flow directing structure that directs air from the impeller along the axis.
From the same field of endeavor, Mathson teaches: 
wherein the stationary component includes an air flow directing structure (Fig 8a: 50) that directs air from the impeller along the axis (50 direct air along the blades rotation axis).
The modification is made in claim 3.
Regarding claim 7, Truitt discloses all of the above limitations. However, Truitt is silent as to:
wherein the stationary component includes at least one vane that directs air in a generally axial direction.
From the same field of endeavor, Mathson teaches: 
wherein the stationary component includes at least one vane (Fig 8a: 50) that directs air in a generally axial direction (50 direct air along the blades rotation axis).
The modification is made in claim 3.
Regarding claim 8, Truitt discloses all of the above limitations. However, Truitt is silent as to:
wherein the at least one vane that directs air from a generally tangential direction to a generally axial direction.
From the same field of endeavor, Mathson teaches: 
wherein the at least one vane (Fig 8a: 50) that directs air from a generally tangential direction to a generally axial direction (50 direct air along the blades rotation axis from the blades).
The modification is made in claim 3.
Regarding claim 11, Truitt discloses all of the above limitations. However, Truitt is silent as to:
wherein the plurality of blades are sandwiched between a first disk-like shroud and a second disk-like shroud.
From the same field of endeavor, Mathson teaches: 
wherein the plurality of blades are sandwiched between a first disk-like shroud (Fig 2: 32) and a second disk-like shroud (36).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Truitt’s blade structure to have the two shroud and blade angle structure taught by Mathson to allow the air to follow the blade with minimal or no separation (Par 58).
Regarding claim 12, Truitt discloses all of the above limitations. However, Truitt is silent as to:
wherein the first disk-like shroud includes an outer diameter that is smaller compared to an outer diameter of the second disk-like shroud.
From the same field of endeavor, Mathson teaches: 
wherein the first disk-like shroud includes an outer diameter (Fig 2: Outer diameter of 32) that is smaller compared to an outer diameter of the second disk-like shroud (D is larger than the outer diameter of 32).
The modification is made in claim 11.
Regarding claim 13, Truitt discloses all of the above limitations. However, Truitt is silent as to:
wherein the first disk-like shroud overlaps an inner portion of the plurality of blades of the impeller and includes a hub that is adapted to receive a shaft.
From the same field of endeavor, Mathson teaches: 
wherein the first disk-like shroud (Fig 2: 32) overlaps an inner portion of the plurality of blades of the impeller (32 overlaps 34) and includes a hub (33) that is adapted to receive a shaft (70).
The modification is made in claim 11.
Regarding claim 14, Truitt discloses all of the above limitations. However, Truitt is silent as to:
wherein the second disk-like shroud includes a center opening and extends to radially outer tips of the plurality of blades of the impeller.
From the same field of endeavor, Mathson teaches: 
wherein the second disk-like shroud (Fig 2: 36) includes a center opening (Opening in the middle of 36) and extends to radially outer tips of the plurality of blades of the impeller (36 extends to the tips of 34).
The modification is made in claim 11.
Regarding claim 17, Truitt discloses all of the above limitations. However, Truitt is silent as to:
wherein each of the plurality of blades has an inlet angle with respect to a tangent of between 0 degrees and 90 degrees.
From the same field of endeavor, Mathson teaches: 
wherein each of the plurality of blades has an inlet angle with respect to a tangent of between 0 degrees and 90 degrees (Fig 3a-3c; Par 58: Angle of the blades is between 22-32 degrees).
The modification is made in claim 11.

Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Truitt et al. US 6622724 in view of Vrbas et al. US 20050005606.
Regarding claim 5, Truitt discloses all of the above limitations. However, Truitt is silent as to:
wherein the stationary component includes at least one vane that directs air in a generally radial direction.
From the same field of endeavor, Vrbas teaches: 
wherein the stationary component includes at least one vane (Fig 1: 56) that directs air in a generally radial direction (56 directs air in a radial direction).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Truitt to have an outlet deswirl can reduce the tangential or swirl component of flow (Par 2).
Regarding claim 6, Truitt discloses all of the above limitations. However, Truitt is silent as to:
wherein the at least one vane directs air from a generally tangential direction to a generally radial direction.
From the same field of endeavor, Vrbas teaches: 
wherein the at least one vane (Fig 1: 56) directs air from a generally tangential direction to a generally radial direction (56 directs air in a radial direction).
The modification is made in claim 5.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Truitt et al. US 6622724 in view of Lee US 20020028138.
Regarding claim 18, Truitt discloses all of the above limitations. However, Truitt is silent as to:
wherein each of the plurality of blades has an outlet angle with respect to a tangent of between 70 degrees and 110 degrees.
From the same field of endeavor, Lee teaches: 
wherein each of the plurality of blades has an outlet angle with respect to a tangent of between 70 degrees and 110 degrees.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Truitt’s blade outlet angle to be in the smaller than 90 degrees as taught by Lee to improve noise characteristics (Par 15).

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Truitt et al. US 6622724 in view of Akinkuotu et al. US 5810557.
Regarding claim 16, Truitt discloses all of the above limitations. However, Truitt is silent as to:
wherein each of the plurality of blades is tapered in width in radially outer portions.
From the same field of endeavor, Akinkuotu teaches: 
wherein each of the plurality of blades is tapered in width in radially outer portions (Fig 6: Col 1, line 27-39: Fan blades have an inclined blade with an airfoil shape design).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Truitt’s blade shape design as taught by Akinkuotu to generate efficient pressure in the accelerated flow (Col 1, line 24-26).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20050186077 and US 6769876 discloses a similar angle blade structure as present application. US 20050163614, US 6848887, US 20030209024, US 6558120, and US 20020106277 discloses a similar shroud structure as present application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159. The examiner can normally be reached 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745